Citation Nr: 0805317	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for memory loss as a 
result of asbestos exposure.  

3.  Entitlement to service connection for Diabetes Mellitus, 
Type II, (DM) as a result of exposure to herbicides.  

4.  Entitlement to service connection for right lower 
extremity peripheral neuropathy as a result of exposure to 
herbicides.

5.  Entitlement to service connection for left lower 
extremity peripheral neuropathy as a result of exposure to 
herbicides.

6.  Entitlement to service connection for postoperative right 
lower extremity peripheral vascular disease as a result of 
exposure to herbicides.

7.  Entitlement to service connection for postoperative left 
lower extremity peripheral vascular disease as a result of 
exposure to herbicides.

8.  Entitlement to service connection for coronary artery 
disease as a result of exposure to herbicides.

9.  Entitlement to service connection for hypertension and 
renal artery stenosis with atrophic left kidney and stent in 
right kidney as a result of exposure to herbicides.  

10.  Entitlement to service connection for a skin rash as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 2007, the veteran appeared at a videoconference at 
the RO before the undersigned Law Judge.  

The veteran claims that service connection is warranted for 
DM; right lower extremity peripheral neuropathy; left lower 
extremity peripheral neuropathy; postoperative right lower 
extremity peripheral vascular disease; postoperative left 
lower extremity peripheral vascular disease; coronary artery 
disease; hypertension and renal artery stenosis with atrophic 
left kidney and stent in right kidney; and a skin rash, 
because they resulted from his exposure to herbicides in 
service, to include exposure while serving on a ship on the 
waters offshore of the Republic of Vietnam.  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.




FINDING OF FACT

At his August 2007 videoconference hearing, the veteran 
testified that he wished to withdraw his appeal as to the 
issues of entitlement to service connection for asbestosis 
and memory loss as a result of asbestos exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran, as 
it relates to the issues of entitlement to service connection 
for asbestosis and memory loss as a result of asbestos 
exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §  20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Asbestosis and Memory Loss as a Result of 
Asbestos Exposure.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through testimony at his August 2007 hearing, 
withdrew his appeal as to the issues of entitlement to 
service connection for asbestosis and memory loss as a result 
of asbestos exposure.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice as it 
relates to these issues.




ORDER

The appeal, as to the issues of entitlement to service 
connection for asbestosis and memory as a result of exposure 
to asbestos, is dismissed.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


